DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 10,594,286 of record, in view of Kawakubo US 6,870,445 and Ortiz US 9,876,483 of record.
1.	Chang discloses a method for manufacturing a BAW resonator module (realized by the device; Fig. 1F, etc.) comprising: providing a first substrate (11) having a top surface and bottom surface; disposing a BAW resonator (3) on the top surface of the first substrate within a platform region (central region) of the top surface of the first substrate, wherein a bottom surface of the BAW resonator is entirely disposed on, and in direct contact with, the top surface of the substrate (Fig. 1F); providing a second substrate (13) having a top surface and a bottom surface; and disposing the bottom surface of the firs substrate on the top surface of the second substrate wherein the bottom surface of the first substrate is entirely disposed on the top surface of the second substrate (Fig. 1F).
	Chang does not disclose etching an isolation trench into the substrate circumscribing at least 50% of a perimeter of the platform region; and to form a continuous coupling between the first and second substrates.
	Kawakubo discloses a BAW device (Fig. 2, etc.) comprising: a bottom surface of a BAW resonator (layered member 19) is entirety disposed on, and in direct contact with, a top surface of a first substrate (11), wherein the substrate (11) include a cavity (13) and having a continuous bottom surface.
	Ortiz discloses a method for manufacturing a bulk acoustic wave (BAW) resonator module (Figs. 1-8; realized by the device), the method comprising: providing a substrate (105); defining a platform region (i.e. the central region with the cavity) on a surface of the substrate; disposing a BAW resonator device (120) on the surface of the substrate within the platform region; and etching an isolation trench (115, 215, etc.) into the substrate circumscribing at least 50% of a perimeter of the platform region (Col. 4 lines 40-45; e.g. continuous loop would provide 100%).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the first substrate of Chang with the first substrate of Kawakubo.  The modification would have been obvious because both provided the similar function (base) of a first substrate with cavity for the BAW resonator.  As a result of the combination, due to the continuous bottom surface of the first substrate (Kawakubo: 11), a continuous coupling is formed between the first substrate (Kawakubo: 11; Chang: 11) and the second substrate (Chang: 13).
	Further, at the time of the filing, it would have been obvious to one of ordinary skill in the art to have added isolation trench into the first substrate circumscribing at least 50% of a perimeter of the platform region.  The modification would have been obvious because the trench would have reduce mechanical stress as taught by Ortiz (abstract; Col. 3 lines 51-56).
2.	Chang does not disclose the isolation trench circumscribes at least three sides of the perimeter of the platform region.
	Ortiz discloses the isolation trench circumscribes at least three sides of the perimeter of the platform region (Ortiz: Col. 4 lines 40-45; e.g. continuous loop would provide all sides).
	As a consequence of the combination of claim 1, the isolation trench circumscribes at least three sides of the perimeter of the platform region.
3.	Chang does not disclose an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device.
	Ortiz discloses an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Ortiz: Col. 3 lines 62-65, Col. 6 lines 22-29, etc.).
	As a consequence of the combination of claim 1, an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device.
5.	Chang does not disclose a depth of the isolation trench is between 35% and 75% of a thickness of the substrate.
	Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.
6.	Chang does not disclose the depth of the isolation trench is approximately 50% of the thickness of the substrate.  
Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.
8.	Chang does not disclose etching a second isolation trench into the first substrate circumscribing at least 50% of a perimeter of the platform region.
	Ortiz discloses etching a second isolation trench (Ortiz: item 716, 816, etc.) into the first substrate circumscribing at least 50% of a perimeter of the platform region (Col. 11 lines 61-65; continuous loop).
	As a consequence of the combination of claim 1, etching a second isolation trench into the first substrate circumscribing at least 50% of a perimeter of the platform region.
10.	Chang does not disclose the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region.
	Ortiz discloses the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).
	As a consequence of the combination of claim 1, the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region.
11.	Chang discloses a BAW resonator module (Fig. 1F, etc.) comprising: a BAW resonator device (3); and a first substrate (11) having a top surface and a bottom surface, wherein a bottom surface of the BAW resonator device is disposed entirely on, and in direct contact with, the top surface of the first substrate within a platform region thereof (Fig. 1F; central region); and a second substrate (13) having a top surface and a bottom surface; and disposing the bottom surface of the firs substrate on the top surface of the second substrate wherein a bottom surface of the first substrate is entirely disposed on the top surface of the second substrate (Fig. 1F).
	Chang does not disclose the first substrate having formed therein an isolation trench circumscribing at least 50% of a perimeter of the platform region and to form a continuous coupling between the first and second substrates.
	Kawakubo discloses a BAW device (Fig. 2, etc.) comprising: a bottom surface of a BAW resonator (layered member 19) is entirety disposed on, and in direct contact with, a top surface of a first substrate (11), wherein the substrate (11) include a cavity (13) and having a continuous bottom surface.
	Ortiz discloses a Bulk Acoustic Wave (BAW) resonator module (Figs. 1-8), comprising: a BAW resonator device (120); and a substrate (105) comprising: a platform region (i.e. the central region with the cavity) defined on a surface of the substrate, wherein the BAW resonator device is disposed on the surface of the substrate within the platform region; and an isolation trench (115, 215, etc.) circumscribing at least 50% of a perimeter of the platform region (Col. 4 lines 40 45; e.g. continuous loop would provide 100%). 
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the first substrate of Chang with the first substrate of Kawakubo.  The modification would have been obvious because both provided the similar function (base) of a first substrate with cavity for the BAW resonator.  As a result of the combination, due to the continuous bottom surface of the first substrate (Kawakubo: 11), a continuous coupling is formed between the first substrate (Kawakubo: 11; Chang: 11) and the second substrate (Chang: 13).
	Further, at the time of the filing, it would have been obvious to one of ordinary skill in the art to have added isolation trench into the first substrate circumscribing at least 50% of a perimeter of the platform region.  The modification would have been obvious because the trench would have reduce mechanical stress as taught by Ortiz (abstract; Col. 3 lines 51-56).
12.	Chang does not disclose the isolation trench circumscribes at least three sides of the platform region.
	Ortiz discloses the isolation trench circumscribes at least three sides of the platform region (Ortiz: Col. 4 lines 40 45; e.g. continuous loop would provide 100%).
	As a consequence of the combination of claim 11, the isolation trench circumscribes at least three sides of the platform region.
13.	Chang does not disclose an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device.
	Ortiz discloses an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Ortiz: Col. 3 lines 62-65, Col. 6 lines 22-29, etc.).
	As a consequence of the combination of claim 11, an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device.
14.	Chang does not disclose the isolation trench is etched (Ortiz: Col. 3 line 62) using a deep reactive-ion etching (DRIE) process.
	Ortiz discloses the isolation trench is etched (Ortiz: Col. 3 line 62) using a deep reactive-ion etching (DRIE) process (etched and DRIE process is a method step process, thereby making this a product-by-process limitation; and the product is disclosed by the prior art, thereby the limitation is disclosed, see MPEP 2113).
	As a consequence of the combination of claim 11, the isolation trench is etched (Ortiz: Col. 3 line 62) using a deep reactive-ion etching (DRIE) process.
15.	Chang does not disclose a depth of the isolation trench is between 35% and 75% of a thickness of the substrate.
	Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.
16.	Chang does not disclose the depth of the isolation trench is approximately 50% of the thickness of the substrate.  
Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.

18.	Chang does not disclose the first substrate further comprises: a second isolation trench circumscribing at least 50% of a perimeter of the platform region.
	Ortiz discloses the first substrate further comprises: a second isolation trench (Ortiz: item 716, 816, etc.) circumscribing at least 50% of a perimeter of the platform region (Col. 11 lines 61-65; continuous loop).
	As a consequence of the combination of claim 11, the first substrate further comprises: a second isolation trench circumscribing at least 50% of a perimeter of the platform region.
20.	Chang does not disclose the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region.
	Ortiz discloses the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).
	As a consequence of the combination of claim 11, the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Chang US 10,594,286 of record, in view of Kawakubo US 6,870,445 and Ortiz US 9,876,483 of record, as applied to claim 1 above, and further in view of Wang et al. US 7,834,524 of record.
4.	The resultant combination discloses the method of claim 1 but does not explicit disclose the isolation trench is etched using a deep reactive-ion etching (DRIE) process.
	Wang discloses BAW resonator (Fig. 4A), wherein trenches (46a,b) are etched using DRIE process (Col. 10 lines 28-34).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the trench using DRIE process.  The modification would have been obvious because Ortiz is silent on the type of etching process being used, thus any art recognized well-known etching process, such as DRIE process, used in Wang would have been useable thereof.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Chang US 10,594,286 of record, in view of Kawakubo US 6,870,445 and Ortiz US 9,876,483 of record, as applied to claim 1 or 11 above, and further in view of Guillou et al. US 9,735,338 of record.
7.	The resultant combination discloses the method of claim 1, but does not explicit the BAW resonator device is encapsulated with a molding compound.
	Guillou discloses BAW resonator (Fig. 4; item 42) is encapsulated with a molding compound (50).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the BAW resonator device is encapsulated with a molding compound.  The modification would have been obvious because the encapsulation attenuates the transmission of external and stress to the device as taught by Guillou (Col. 6 lines 52-55).
17.	The resultant combination discloses the BAW resonator module of claim 11, but does not explicit the BAW resonator device is encapsulated with a molding compound.
	Guillou discloses BAW resonator (Fig. 4; item 42) is encapsulated with a molding compound (50).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the BAW resonator device is encapsulated with a molding compound.  The modification would have been obvious because the encapsulation attenuates the transmission of external and stress to the device as taught by Guillou (Col. 6 lines 52-55).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Chang US 10,594,286 of record, in view of Kawakubo US 6,870,445 and Ortiz US 9,876,483 of record, as applied to claim 1 or 11 above, and further in view of Murakami et al. US 2019/0165756 of record.
9.	The resultant combination discloses the method of claim 1, but does not explicitly disclose the isolation trench comprises inner and outer isolation trenches in a gimbal configuration.
	Murakami discloses a bulk acoustic wave (BAW) resonator module (Figs. 1-11, etc.) comprising a first substrate (3), a platform region (34), a BAW resonator (2) within the platform region; isolation trench (not labeled, but used to create the beam portions 35, 36) etched into the first substrate circumscribing at least 50% of a circumference of the platform region; the isolation trench comprises inner and outer isolation trenches in a gimbal configuration (Figs. 1, 3, 4, 10; [0055]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the isolation trench in a gimbal configuration.  The modification would have been obvious for the benefit of suppression of stress to the BAW resonator as taught by Murakami ([0061]). 
19.	The resultant combination discloses the BAW resonator module of claim 11, but does not disclose the isolation trench comprises inner and outer isolation trenches in a gimbal configuration.
	Murakami discloses a bulk acoustic wave (BAW) resonator module (Figs. 1-11, etc.) comprising a first substrate (3), a platform region (34), a BAW resonator (2) within the platform region; isolation trench (not labeled, but used to create the beam portions 35, 36) etched into the first substrate circumscribing at least 50% of a circumference of the platform region; the isolation trench comprises inner and outer isolation trenches in a gimbal configuration (Figs. 1, 3, 4, 10; [0055]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the isolation trench in a gimbal configuration.  The modification would have been obvious for the benefit of suppression of stress to the BAW resonator as taught by Murakami ([0061]). 
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in addition with Kawakubo US 6,870,445.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843